This opinion is subject to administrative correction before final disposition.




                               Before
                MONAHAN, STEPHENS, and DEERWESTER
                      Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                        James R. PIERSOL
        Aviation Electronics Technician Airman (E-3), U.S. Navy
                               Appellant

                                No. 202200028

                           _________________________

                              Decided: 27 July 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Rachel E. Trest

 Sentence adjudged 19 October 2021 by a special court-martial convened
 at Naval Air Station Jacksonville, Forida, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 120 days, 1 and a bad-conduct discharge.

                                For Appellant:
                 Lieutenant Colonel Michael D. Berry, USMCR




 1   The Appellant was credited with 84 days of pretrial confinement credit.
                 United States v. Piersol, NMCCA No. 202200028
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2